Paul Ward, Associate Justice, dissenting. I cannot bring myself to agree with the majority opinion in this case. This court has frequently and consistently announced the rule applicable to the reformation of a deed on the ground of mutual mistake. In McGuigan v. Gaines, 71 Ark. 614, 77 S. W. 52, this court, after recognizing that a written instrument could be reformed by parol evidence where a mutual mistake had been made, stated: “. . . There is no doubt that a court of equity may reform a written instrument where on account of mutual mistake the instrument does not reflect the intention of the parties thereto, and it may do so although the mistake be proved by parol evidence only. But in such cases, where the court is asked to reform a written contract against the will of one of the parties thereto, a court must, as a matter of common prudence, proceed with caution, and will decree a reformation only where the evidence shows clearly and conclusively that justice requires it. ‘In no case,’ says Mr. Bishop, ‘ will a court decree an alternation in the terms of a duly executed written contract, unless the proofs are full, clear, and decisive. Mere preponderance of evidence is not enough. The mistake must appear beyond reasonable controversy.’ ” Numerous other cases could be cited to the same effect. It is my opinion that the evidence in this case does not measure up to the above required standard. Before the court would be justified in reforming the deed in question it must be shown, by clear and convincing evidence, that there was a meeting of the minds by Black and Been that the mineral rights were not to be conveyed. In Welch v. Welch, 132 Ark. 227, 200 S. W. 139, the court said: “Equity has jurisdiction to reform written instruments in but two well defined cases: (1) Where there is a mutual mistake, that is, where there has been a meeting of minds, and agreement actually entered into, but the contract, deed, settlement, or other instrument, in its written form, does not express what was really intended by the parties thereto”. (The other is where there is a mistake by one party and fraud by the other.) The same statement was approved in Hervey v. College of Ozarks, 196 Ark. 481, 118 S. W. 2d 576. There is no contention here, and certainly no proof, that Black was guilty of fraud. I am unable to find in this record any evidence, much less clear and convincing evidence, that Black and Been had an agreement or meeting of the minds relative to the mineral rights. Been himself makes no such contention. On the other hand he testified that he did not converse with Black with reference to a reservation of mineral right. Nor can this vital element of agreement or meeting of the minds be supplied by inference in this case, it seems to me. It is true that there is evidence tending to show Black knew Been had reserved the mineral rights in a sales contract with another party covering this and other lands, but this was no clear and convincing indication that Been would not be willing to give a fee deed to Black, or that Black did not expect one from Been. It is important to note, in this connection, that the contract was not assigned by anyone to Black. So far as the record reveals, there was no significant connection between the deed and the contract. The former in no way depended on the latter. Also, it seems to me, certain circumstances bear out the conclusion that there was no mutual mistake, i.e. no mistake by Black, (a) The deed was prepared by an attorney, in his own office, selected by Been, and was signed by Been and his wife in the presence of the attorney after he had asked them if it met with their approval. This is the deed which Black accepted and he stated positively that there was no mistake, (b) The deed.in question was executed and delivered in 1952, but this suit was not brought by appellees to reform it until June 25, 1958. Six years appears to be a long time in which to reach a decision to seek redress for a mistake which the majority think is so clearly and convincingly shown. Such a long and unexplained delay suggests an after thought rather than a bona fide grievance. Johnson, J., joins.